UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 26, 2014 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Washington Street, Suite 510, Boston, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(857) 415-5000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders At the Company’s Annual Meeting of Stockholders held on August 26, 2014, the following matters were submitted to the Company’s stockholders: The election of one director for a three-year term ending at the Annual Meeting of Stockholders to be held in 2017 or until her successor is duly elected and qualified: Directors Votes For Votes Withheld Broker Non-Votes Jean Birch The proposal to ratify of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 29, 2014: Votes For Votes Against Votes Abstained Broker Non-Votes The proposal to approve, in a non-binding vote, the compensation of the Company’s named executive officers as disclosed in the Company’s Proxy Statement pursuant to Item402 of RegulationS-K: Votes For Votes Against Votes Abstained Broker Non-Votes The proposal to approve the Amended and Restated Cosi, Inc. 2005 Omnibus Long-Term Incentive Plan: Votes For Votes Against Votes Abstained Broker Non-Votes Of the 19,314,849 shares eligible to vote as of the July 7, 2014, record date, more than 15,988,057 votes, or approximately 82.78% of the total shares outstanding, were represented at the meeting. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COSI, INC. Date:August 29, 2014 By: /s/Vicki Baue Name: Vicki Baue Title:Vice President & General Counsel, CCO
